19-11845-shl          Doc 130        Filed 11/11/20 Entered 11/11/20 17:52:37               Main Document
                                                  Pg 1 of 2
                                                                                            Hughes Hubbard & Reed LLP
                                                                                                     One Battery Park Plaza
                                                                                            New York, New York 10004-1482
                                                                                              Telephone: +1 (212) 837-6000
                                                                                                     Fax: +1 (212) 422-4726
                                                                                                        hugheshubbard.com




                                                                                       November 11, 2020

VIA EMAIL AND ECF

The Honorable Sean H. Lane
United States Bankruptcy Court
for the Southern District of New York
One Bowling Green
New York, New York 10004-1408


              Re:         In re BSG Resources Limited (in Administration)
                          Chapter 15 Case No.: 19-11845 (SHL)


Dear Judge Lane:

               This firm represents BDO Limited and BDO LLP (together, “BDO”) in
connection with the above-referenced Chapter 15 proceeding pending before Your Honor. I
write to respond to Mr. Reisman’s November 9, 2020 letter in relation to the agenda for the
status conference scheduled for November 12, 2020 at 2:00 PM.

               The Former Joint Administrators1 do not assert any continuing interest in the
question of whether the New Joint Administrators should maintain confidentiality designations
of BSGR documents that have been disclosed to Vale in this proceeding. The sole issue
concerns a small percentage of the documents disclosed to Vale that contain information as to
which BDO itself is entitled independently to maintain confidentiality or privilege. As Your
Honor is aware, the Former Joint Administrators, although appointed administrators in their
personal capacity, are a partner and employee at BDO2 and were assisted by BDO personnel in
performing their function as administrators. As requested by Vale, documents from BDO’s files
were included in the documents productions here. A small number of the documents that were
produced contain information as to which BDO is entitled to maintain confidentiality, such as
BDO financial and personnel information, BDO work programs or other proprietary information,
and legal advice given to the Former Joint Administrators in their individual capacity and/or
BDO itself. As Mr. Riesman notes, BDO has been working diligently to review the 24,000 or so
documents produced to determine which of these are entitled to such protection. The majority of
the documents have been reviewed and are being provided to the new Joint Administrators in
unredacted form.




1
         Defined terms have the same meanings as in Mr. Reisman’s letter.
2
         Mr Cohen is a partner in BDO LLP and Mr Calleweart is a Director at BDO Limited.


Letter to Judge Lane - 99244595_1 CLEAN 3.DOCX
19-11845-shl     Doc 130     Filed 11/11/20 Entered 11/11/20 17:52:37           Main Document
                                          Pg 2 of 2
                                                                                               2


               To address the particular items on the agenda for the November 12 conference:

               With respect to the Former Joint Administrators’ May 15, 2020 motion to confirm
the confidentiality designations of some 73 documents (ECF 94), none of the documents in
question contains any information as to which BDO asserts privilege or confidentiality.
Accordingly, it is up to the New Joint Administrators whether to pursue that motion further.

                With regard to the 43 documents Vale seeks to use in the Part 71 examination of
Mr. Cramer, none of these contain information as to which BDO asserts privilege or
confidentiality. Accordingly, it is up to the New Joint Administrators whether to give Vale
permission to use these documents in the examination.

                Finally, BDO is working diligently to complete its review of the 24,000 or so
documents in the production in order to confirm the limited set over which it asserts continuing
confidential treatment. However we cannot confirm that this will be completed by November
24, as requested by the Mr. Reisman. We anticipate completing the review process within 28
days (i.e. by 10 December 2020). In the meantime, so as not to impede anything, we will
endeavor to respond within two business days to any request for BDO’s position on any
particular document the New Joint Administrators may wish to ask about.

                                                 Respectfully submitted,



                                                 Derek J.T. Adler

cc:   Steven J. Reisman, Esq. (via email)
      Jeffrey Rosenthal, Esq. (via email)
